COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Lemons and Frank
Argued at Chesapeake, Virginia


ZACHARIAH L. HANCOCK
                                         MEMORANDUM OPINION * BY
v.   Record No. 0182-99-1             JUDGE JERE M. H. WILLIS, JR.
                                             JANUARY 27, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                    Wilford Taylor, Jr., Judge

          W. Alan Maust for appellant.

          Leah A. Darron, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     On appeal from his conviction of involuntary manslaughter,

in violation of Code § 18.2-36, Zachariah L. Hancock contends

(1) that the trial court erred in refusing to admit testimony

regarding the victim's character and (2) that the evidence was

insufficient to support his conviction.    Finding no error, we

affirm.

     "The judgment of a trial court sitting without a jury is

entitled to the same weight as a jury verdict and will not be

set aside unless it appears from the evidence that the judgment

is plainly wrong or without evidence to support it."    Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On the evening of September 1, 1997, Hancock delivered a

pizza to the residence of James W. Parker, Emerson Orton's

neighbor.   Hancock parked his vehicle in front of Parker's

house, which was located on a dead end street.   After delivering

the pizza, Hancock was returning to his vehicle when he was

confronted by Orton, who complained about the loudness of

Hancock's car stereo system.   The two men argued.   Hancock

testified that Orton physically assaulted him through the open

car window.

     Hancock began to drive away toward the dead end.    However,

after driving forward about forty-five feet, he shifted into

reverse, "floored it," and accelerated rapidly backward.    Orton,

who was then returning to his house, was struck by the vehicle

and fell backward, suffering a fatal skull fracture.    Hancock

then shifted into forward, turned around, and drove to a local

fire station, where he reported the incident.

     The trial court found Hancock guilty of involuntary

manslaughter, in violation of Code § 18.2-36, sentenced him to

six years imprisonment, with four years suspended, and ordered

him to pay restitution.

     Hancock first contends that the trial court erred in

rejecting testimony of the victim's character or reputation for

violence, turbulence, or aggression.   He sought at trial to

present evidence that Orton had a reputation for arguing with



                               - 2 -
motorists about their car stereo system volume.    The trial court

rejected this testimony.

               A criminal defendant may offer evidence
          regarding the victim's character for
          violence, turbulence, or aggression for two
          purposes: (1) to show "who was the
          aggressor" or (2) to show "the reasonable
          apprehensions of the defendant for his life
          and safety." However, it is well
          established that such evidence of the
          victim's character is admissible only when
          the defendant "adduces evidence that he
          acted in self-defense."

Canipe v. Commonwealth, 25 Va. App. 629, 640, 491 S.E.2d 747,

752 (1997) (citations omitted).   Hancock's counsel conceded at

trial that self-defense was not an issue.    Therefore, the trial

court properly rejected evidence of Orton's character.

     Hancock also sought to introduce evidence that Orton had

previously jumped onto a motorist's car during an argument over

the loudness of the other motorist's stereo system.    This

evidence, however, was not proffered until after Hancock had

been convicted.   Thus, its tender was not timely, and its

rejection was not preserved for appeal.     See Rule 5A:18;

Marshall v. Commonwealth, 26 Va. App. 627, 636, 496 S.E.2d 120,

125 (1998).

     Hancock next contends that the evidence was insufficient to

prove that his conduct rose to the level of negligence required

for involuntary manslaughter.   "When considering the sufficiency

of the evidence on appeal of a criminal conviction, we must view

all the evidence in the light most favorable to the Commonwealth

                                - 3 -
and accord to the evidence all reasonable inferences fairly

deducible therefrom."    Traverso v. Commonwealth, 6 Va. App. 172,

176, 366 S.E.2d 718, 721 (1988).

     Involuntary manslaughter is "the accidental killing which,

though unintended, is the proximate result of negligence so

gross, wanton, and culpable as to show a reckless disregard of

human life."   King v. Commonwealth, 217 Va. 601, 607, 231 S.E.2d

312, 316 (1977).

     Hancock argues that the testimony of Orton's wife, Paula

Herring, was incredible as a matter of law and should have been

disregarded.   Ms. Herring initially told investigators that

Hancock drove over Orton after striking him.   Confronted with

medical testimony that contradicted this, she testified that

Hancock did not drive over Orton.   When asked to explain this

change, Ms. Herring stated that from her viewpoint, it had

appeared that Hancock drove over Orton's body.   The trial court

believed her explanation.   "The credibility of the witnesses and

the weight accorded the evidence are matters solely for the fact

finder who has the opportunity to see and hear that evidence as

it is presented."    Sandoval v. Commonwealth, 20 Va. App. 133,

138, 455 S.E.2d 730, 732 (1995).    We cannot say on appeal that

Ms. Herring's testimony was incredible as a matter of law.

     Ms. Herring testified that Hancock "floored" his car in

reverse and, after hitting Orton, continued out of control and

skidded backwards.   She testified that Hancock then shifted the

                                - 4 -
vehicle into forward, drove up the street, turned around, and

passed Orton's body.    Hancock admitted that as he accelerated

backwards, even though he knew Orton was behind him, he "did not

turn around and look backwards as a normal reverse would."

Evidence of such reckless and violent driving, directed toward

the known location of a pedestrian, supports the trial court's

finding that Hancock's conduct constituted negligence so gross,

wanton, and culpable as to show a reckless disregard of human

life.

        Accordingly, we find the evidence sufficient to support the

conviction and affirm the judgment of the trial court.

                                                          Affirmed.




                                 - 5 -